Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, and the references cited therein do not affect the patentability of the instant claims.

Terminal Disclaimer
The terminal disclaimer filed on 04/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9284544, 9434932, 9670436 and 10167458 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kelly Reynolds on 04/06/2021.  Claims 1 and 3-22 are allowed.

Specification:
Under the section heading “Reference to a Sequence Listing” on page 1 of the specification, replace “This application contains a Sequence Listing in computer readable form, which is incorporated herein by reference.” in lines 15-16 with the following sentence:
“The contents of the electronic sequence listing created on July 14, 2020, named SQListing.txt and 50KB in size, is hereby incorporated by reference in its entirety.”  

Claims:
A clean copy of Claim 1 is shown below:
Claim 1.  An isolated variant of a parent alpha-amylase, comprising at least two substitutions V206Y and G304R corresponding to positions 206 and 304 of the polypeptide of SEQ ID NO: 1, respectively, wherein the variant has at least 80% but less than 100% sequence identity with the polypeptide of any of SEQ ID NOs 1, 2, 3, 4, 5, 6, 7, 10, 11 or 12, and wherein the variant has alpha-amylase activity.

Claim 2.   Canceled.

Clean copies of Claims 3-8 are shown below:


Claim 4. 	The variant according to claim 1, which comprises four substitutions wherein the additional substitutions are selected from the group consisting of W140, W189, D134, E260, F262, W284, W347, W439, W469, G476 and G477.

Claim 5.	The variant according to claim 1, which comprises three or four substitutions, wherein the additional substitutions are selected from the group consisting of W140, E260 and G476.  

Claim 6.	The variant according to claim 1, which comprises three or more substitutions, wherein the additional substitutions are selected from the group consisting of W140YF, W189EGT, D134E, E260GHIKNRTY, W284DFR, W439RG, G476EK and G477EKMR.

Claim 7.	The variant according to claim 1, which comprises three or four substitutions, wherein the additional substitutions are selected from the group consisting of W140YF, E260GHIKNRTY and G476EK.  



Claim 9.	Delete “V206Y” in line 2.

Claim 10. 	Replace “alterations” in line 1 with “substitutions”; and 
Delete “, e.g., 2-10 and 2-5, such as 2, 3, 4, 5, 6, 7, 8, 9 or 10 alterations”.

Clean copies of Claims 12, 13, 15, 16 and 22 are shown below:
Claim 12.	The variant according to claim 1, which comprises the following substitutions in the positions, corresponding to the positions of the polypeptide of SEQ ID NO: 1:  W140Y+ N195F+ V206Y+ Y243F+ E260G+ G304R+ G476K.

Claim 13.	The variant according to claim 1, which consists of the following substitutions in the positions, corresponding to the positions of the polypeptide of SEQ ID NO: 1:  W140Y+ N195F+ V206Y+ Y243F+ E260G+ G304R+ G476K.
 
Claim 15.	The variant according to claim 1, which comprises the following substitutions in the positions, corresponding to the positions of the polypeptide of SEQ ID NO: 1:  D183*+ G184*+ W140Y+ N195F+ V206Y+ Y243F+ E260G+ G304R+ G476K.

Claim 16.	The variant according to claim 1, which consists of the following substitutions in the positions, corresponding to the positions of the polypeptide of SEQ ID NO: 1:  D183*+ G184*+ W140Y+ N195F+ V206Y+ Y243F+ E260G+ G304R+ G476K.

Claim 22. 	A method for obtaining a variant of a parent alpha-amylase, comprising introducing into the parent alpha-amylase comprising at least two substitutions V206Y and G304R corresponding to positions 206 and 304 of the polypeptide of SEQ ID NO: 1, respectively, wherein the variant has at least 80% but less than 100% sequence identity with the polypeptide of any of SEQ ID NOs 1, 2, 3, 4, 5, 6, 7, 10, 11 or 12, and wherein the variant has alpha-amylase activity; and recovering the variant.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Bisgard-Frantzen et al. (WO9623873-A1, see IDS) teach a variant of an alpha-amylase, comprising substitutions at positions V206M and G304Y of the polypeptide of SEQ ID NO: 10 which has 99.6% sequence identity to Applicants’ SEQ ID NO: 10 (see sequence alignment under Result 1 of 20210322_141651_us-16-928-207-10sub206x304x.minpct80_DX.rag., which is copied and pasted below which is also available in SCORE), the Examiner has found no teaching or suggestion in the prior art directed to an isolated variant of a parent alpha-amylase, comprising at least two V206Y and G304R corresponding to positions 206 and 304 of the polypeptide of SEQ ID NO: 1, respectively, wherein the variant has at least 80% but less than 100% sequence identity with the polypeptide of any of SEQ ID NOs 1, 2, 3, 4, 5, 6, 7, 10, 11 or 12, and wherein the variant has alpha-amylase activity (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
RESULT 1
AAW12116
ID   AAW12116 standard; protein; 483 AA.
XX
AC   AAW12116;
XX
DT   08-APR-1997  (first entry)
XX
DE   Alpha-amylase variant delta183 + delta184.
XX
KW   Alpha-amylase; detergent; thermal stability; oxidation stability; enzyme;
KW   calcium ion dependency; alpha-amylolytic activity; washing composition;
KW   textile desizing; papermaking; beer-making; ethanol production;
KW   sweetener.
XX
OS   Synthetic.
XX
CC PN   WO9623873-A1.
XX
CC PD   08-AUG-1996.
XX
CC PF   05-FEB-1996;   96WO-DK000056.
XX
PR   03-FEB-1995;   95DK-00000126.
PR   29-MAR-1995;   95DK-00000336.
PR   29-SEP-1995;   95DK-00001097.
PR   06-OCT-1995;   95DK-00001121.
XX
CC PA   (NOVO ) NOVO-NORDISK AS.
XX
CC PI   Bisgard-Frantzen H,  Svendsen A,  Borchert T;
XX
DR   WPI; 1996-371423/37.
XX
CC PT   Alpha-amylase variants - with improved thermal and oxidation stability 
CC PT   and reduced calcium ion dependency.
XX
CC PS   Claim 9; Page ?; 111pp; English.
XX
CC   AAW12098-W12144 represent alpha-amylase variants of the invention. The 

CC   mutagenesis of the DNA sequences encoding the parent alpha-amylases 
CC   represented by AAW12955, AAW12956, AAR81835 and AAR81836. AAW12098-
CC   W12136, AAW12141, AAW12142 and AAW12144 are specifically variants of the 
CC   alkaphilic Bacillus strain NCIB 12512 alpha-amylase shown in AAR81835. 
CC   These variants can have improved thermal stability (such as at 
CC   temperatures in the range of 40-70 degrees Celcius), and/or oxidation 
CC   stability, and/or reduced calcium ion dependency. The variants can also 
CC   have increased alpha-amylolytic activity (especially at pH values in the 
CC   range of 8.5-10.5), and improved binding of a particular substrate. These
CC   variant alpha-amylases also possess improved specificity to a particular 
CC   substrate, and/or improved specificity with respect to cleavage of 
CC   substrate. These sequences can be used in detergent and washing 
CC   compositions, and for textile desizing. The alpha-amylase variants can 
CC   also be used in papermaking and beer-making processes. These variants can
CC   also be used in the production of sweeteners and ethanol from starch
XX
SQ   Sequence 483 AA;

  Query Match             100.0%;  Score 2693;  DB 1;  Length 483;
  Best Local Similarity   99.6%;  
  Matches  481;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLRDDAANLKSKGITAVWIPPAWKGTSQNDVGYGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLRDDAANLKSKGITAVWIPPAWKGTSQNDVGYGA 60

Qy         61 YDLYDLGEFNQKGTVRTKYGTRNQLQAAVTSLKNNGIQVYGDVVMNHKGGADGTEIVNAV 120           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDLYDLGEFNQKGTVRTKYGTRNQLQAAVTSLKNNGIQVYGDVVMNHKGGADGTEIVNAV 120

Qy        121 EVNRSNRNQETSGEYAIEAWTKFDFPGRGNNHSSFKWRWYHFDGTDWDQSRQLQNKIYKF 180           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EVNRSNRNQETSGEYAIEAWTKFDFPGRGNNHSSFKWRWYHFDGTDWDQSRQLQNKIYKF 180

Qy        181 RGKAWDWEVDTENGNYDYLMYADVDXDHPEVIHELRNWGVWYTNTLNLDGFRIDAVKHIK 240           |||||||||||||||||||||||||:||||||||||||||||||||||||||||||||||
Db        181 RGKAWDWEVDTENGNYDYLMYADVDMDHPEVIHELRNWGVWYTNTLNLDGFRIDAVKHIK 240

Qy        241 YSFTRDWLTHVRNTTGKPMFAVAEFWKNDLGAIENYLNKTSWNHSVFDVPLHYNLYNASN 300           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 YSFTRDWLTHVRNTTGKPMFAVAEFWKNDLGAIENYLNKTSWNHSVFDVPLHYNLYNASN 300

Qy        301 SGGXYDMRNILNGSVVQKHPTHAVTFVDNHDSQPGEALESFVQQWFKPLAYALVLTREQG 360           |||:||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGGYYDMRNILNGSVVQKHPTHAVTFVDNHDSQPGEALESFVQQWFKPLAYALVLTREQG 360

Qy        361 YPSVFYGDYYGIPTHGVPAMKSKIDPLLQARQTFAYGTQHDYFDHHDIIGWTREGNSSHP 420           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 NSGLATIMSDGPGGNKWMYVGKNKAGQVWRDITGNRTGTVTINADGWGNFSVNGGSVSVW 480           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSGLATIMSDGPGGNKWMYVGKNKAGQVWRDITGNRTGTVTINADGWGNFSVNGGSVSVW 480

Qy        481 VKQ 483
              |||
Db        481 VKQ 483

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/JAE W LEE/
Examiner, Art Unit 1656



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656